
	
		II
		111th CONGRESS
		1st Session
		S. 1964
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require disclosure of financial relationships between
		  brokers and dealers and mutual fund companies, and of certain commissions paid
		  by mutual fund companies.
	
	
		1.Short titleThis Act may be cited as the
			 Mutual Fund Transparency Act of
			 2009.
		2.Disclosure of
			 financial relationships between brokers and dealers and mutual fund
			 companies
			(a)In
			 generalSection 15(b) of the
			 Securities Exchange Act of 1934
			 (15 U.S.C.
			 78o(b)) is amended by adding at the end the following:
				
					(13)Confirmation
				of transactions for mutual funds
						(A)In
				generalEach broker and dealer shall disclose in writing to
				customers that purchase the shares of any open-end or closed-end company
				registered under section 8 of the Investment
				Company Act of 1940 (15 U.S.C. 80a–8) or any interest in
				a unit investment trust or municipal securities registered under this title
				used for education savings plans—
							(i)the amount of any
				compensation received or to be received by the broker or dealer in connection
				with such transaction from any sources; and
							(ii)such other
				information as the Commission determines appropriate.
							(B)Revenue
				sharingThe term compensation under subparagraph
				(A) includes any direct or indirect payment made by an investment adviser (or
				any affiliate of an investment adviser) to a broker or dealer for the purpose
				of promoting the sales of securities of an entity described in subparagraph
				(A), and payments made by an underwriter of the fund to a broker or
				dealer.
						(C)Timing of
				disclosureThe disclosure required under subparagraph (A) shall
				be provided or sent to a customer not later than the date of the completion of
				the transaction.
						(D)LimitationThe
				disclosures required under subparagraph (A) may not be made exclusively
				in—
							(i)a
				registration statement or prospectus of an entity described in subparagraph
				(A); or
							(ii)any other filing
				of an entity described in subparagraph (A) with the Commission.
							(E)Commission
				authority
							(i)In
				generalThe Commission shall issue such final rules or
				regulations as are necessary to carry out this paragraph, not later than 1 year
				after the date of enactment of the Mutual
				Fund Transparency Act of 2009.
							(ii)Form of
				disclosureDisclosures under this paragraph shall be in such form
				as the Commission shall require by rule.
							(F)DefinitionsIn
				this paragraph—
							(i)the terms
				open-end company and closed-end company have the same
				meanings as in section 5 of the Investment
				Company Act of 1940 (15 U.S.C. 80a–5);
							(ii)the term
				unit investment trust has the same meaning as in section 4 of the
				Investment Company Act of 1940 (15 U.S.C. 80a–4); and
							(iii)the term
				education savings plan means a qualified tuition program described
				in section 529(b)(1)(A)(ii) of the Internal Revenue Code of
				1986.
							.
			(b)Disclosure of
			 brokerage commissionsSection 30 of the
			 Investment Company Act of 1940
			 (15 U.S.C.
			 80a–29) is amended by adding at the end the following:
				
					(k)Disclosure of
				brokerage commissionsThe Commission, by rule, shall require that
				brokerage commissions as an aggregate dollar amount and percentage of assets
				paid by an open-end or closed-end company or a unit investment trust or issuer
				of municipal securities during the 5-year period preceding the date of the
				transaction be included in any disclosure of the amount of fees and expenses
				that may be payable by the holder of the securities of such company for
				purposes of—
						(1)the registration
				statement of that company; and
						(2)any other filing
				of that company with the Commission, including the calculation of expense
				ratios.
						.
			3.Mutual fund
			 governance
			(a)Independent
			 fund boardsSection 10(a) of the
			 Investment Company Act of 1940
			 (15 U.S.C.
			 80a–10(a)) is amended—
				(1)by striking
			 shall have and inserting the
			 following:
					
						shall—(1)have
						;
				(2)by striking
			 60 per centum and inserting 25 percent;
				(3)by striking the
			 period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following:
					
						(2)have as chairman
				of its board of directors an interested person of such registered company;
				or
						(3)permit any person
				(other than an interested person, as described in paragraph (1)) to serve as a
				member of its board of directors, unless that person—
							(A)is approved or
				elected by the shareholders of such registered investment company at least once
				every 5 years; and
							(B)has been found,
				on an annual basis, by a majority of the directors who are not interested
				persons, after reasonable inquiry by such directors, not to have any material
				business or familial relationship with the registered company, a significant
				service provider to the company, or any entity controlling, controlled by, or
				under common control with such service provider, that could reasonably be
				interpreted as a conflict of interest or cast doubt on the independence of the
				director.
							.
				(b)Action by
			 independent directorsSection 10 of the
			 Investment Company Act of 1940
			 (15 U.S.C.
			 80a–10) is amended by adding at the end the following:
				
					(i)Action by board
				of directorsNo action taken by the board of directors of a
				registered investment company may require the vote of a director who is an
				interested person of such registered investment company.
					(j)Independent
				committee
						(1)In
				generalThe members of the board of directors of a registered
				investment company who are not interested persons of such registered investment
				company shall establish a committee comprised solely of such members, which
				committee shall be responsible for—
							(A)selecting persons
				to be nominated for election to the board of directors; and
							(B)adopting
				qualification standards for the nomination of directors.
							(2)DisclosureThe
				standards developed under paragraph (1)(B) shall be disclosed in the
				registration statement of the registered investment
				company.
						.
			(c)Definition of
			 interested personSection 2(a)(19) of the
			 Investment Company Act of 1940
			 (15 U.S.C.
			 80a–2(a)(19)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (iv),
			 by striking two and inserting 5; and
					(B)by striking
			 clause (vii) and inserting the following:
						
							(vii)any natural
				person who has served as an officer or director, or as an employee within the
				preceding 10 fiscal years, of an investment adviser or principal underwriter to
				such registered investment company, or of any entity controlling, controlled
				by, or under common control with such investment adviser or principal
				underwriter;
							(viii)any natural
				person who has served as an officer or director, or as an employee within the
				preceding 10 fiscal years, of any entity that has within the preceding 5 fiscal
				years acted as a significant service provider to such registered investment
				company, or of any entity controlling, controlled by, or under the common
				control with such service provider;
							(ix)any natural
				person who is a member of a class of persons that the Commission, by rule or
				regulation, determines is unlikely to exercise an appropriate degree of
				independence as a result of—
								(I)a material
				business or professional relationship with the investment company or an
				affiliated person of such investment company;
								(II)a close familial
				relationship with any natural person who is an affiliated person of such
				investment company; or
								(III)any other
				reason determined by the Commission:
								;
				and
					(2)in subparagraph
			 (B)—
					(A)in clause (iv),
			 by striking two and inserting 5; and
					(B)by striking
			 clause (vii) and inserting the following:
						
							(vii)any natural
				person who is a member of a class of persons that the Commission, by rule or
				regulation, determines is unlikely to exercise an appropriate degree of
				independence as a result of—
								(I)a material
				business or professional relationship with such investment adviser or principal
				underwriter or affiliated person of such investment adviser or principal
				underwriter;
								(II)a close familial
				relationship with any natural person who is an affiliated person of such
				investment adviser or principal underwriter; or
								(III)any other
				reason, as determined by the
				Commission.
								.
					(d)Definition of
			 significant service providerSection 2(a) of the
			 Investment Company Act of 1940 (15 U.S.C.
			 80a–2(a)) is amended by adding at the end the following:
				
					(54)Significant
				service provider
						(A)In
				generalNot later than 270 days after the date of enactment of
				the Mutual Fund Transparency Act of
				2009, the Commission shall issue final rules defining the term
				significant service provider.
						(B)RequirementsThe
				definition developed under paragraph (1) shall include, at a minimum, the
				investment adviser and principal underwriter of a registered investment company
				for purposes of paragraph
				(19).
						.
			4.Financial
			 literacy among mutual fund investors study
			(a)In
			 generalThe Securities and Exchange Commission shall conduct a
			 study to identify—
				(1)the existing
			 level of financial literacy among investors that purchase shares of open-end
			 companies, as that term is defined under
			 section
			 5 of the Investment Company Act
			 of 1940, that are registered under section 8 of that Act;
				(2)the most useful
			 and understandable relevant information that investors need to make sound
			 financial decisions prior to purchasing such shares;
				(3)methods to
			 increase the transparency of expenses and potential conflicts of interest in
			 transactions involving the shares of open-end companies;
				(4)the existing
			 private and public efforts to educate investors; and
				(5)a strategy to
			 increase the financial literacy of investors that results in a positive change
			 in investor behavior.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Securities and
			 Exchange Commission shall submit a report on the study required under
			 subsection (a) to—
				(1)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate; and
				(2)the Committee on
			 Financial Services of the House of Representatives.
				5.Study regarding
			 mutual fund advertising
			(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on mutual fund advertising to identify—
				(1)existing and
			 proposed regulatory requirements for open-end investment company
			 advertisements;
				(2)current marketing
			 practices for the sale of open-end investment company shares, including the use
			 of unsustainable past performance data, funds that have merged, and incubator
			 funds;
				(3)the impact of
			 such advertising on consumers; and
				(4)recommendations
			 to improve investor protections in mutual fund advertising and additional
			 information necessary to ensure that investors can make informed financial
			 decisions when purchasing shares.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report on the results of the study
			 conducted under subsection (a) to—
				(1)the Committee on
			 Banking, Housing, and Urban Affairs of the United States Senate; and
				(2)the Committee on
			 Financial Services of the House of Representatives.
				6.Point-of-sale
			 disclosure
			(a)In
			 generalSection 15(b) of the
			 Securities Exchange Act of 1934
			 (15 U.S.C.
			 78o(b)), as amended by section 2 of this Act, is amended by
			 adding at the end the following:
				
					(14)Broker and
				dealer disclosures in mutual fund transactions
						(A)In
				generalEach broker and dealer shall disclose in writing to each
				person that purchases the shares of an open-end or closed-end company
				registered under section 8 of the Investment Company Act of 1940 (15 U.S.C.
				80a–8) or any interest in a unit investment trust or municipal securities
				registered under this title—
							(i)the source and
				amount, in dollars and as a percentage of assets, of any compensation received
				or to be received by the broker or dealer in connection with such transaction
				from any sources;
							(ii)the amount, in
				dollars and as a percentage of assets, of compensation received in connection
				with transactions in shares of other investment company shares offered by the
				broker or dealer, if materially different from the amount under clause
				(i);
							(iii)comparative
				information that shows the average amount received by brokers and dealers in
				connection with comparable transactions, as determined by the Commission;
				and
							(iv)such other
				information as the Commission determines appropriate.
							(B)Revenue
				sharingThe term compensation under subparagraph
				(A) shall include any direct or indirect payment made by an investment adviser
				(or any affiliate of an investment adviser) to a broker or dealer for the
				purpose of promoting the sales of securities of a registered investment
				company.
						(C)Timing of
				disclosureThe disclosures required under subparagraph (A) shall
				be made to permit the person purchasing the shares to evaluate such disclosures
				before deciding to engage in the transaction.
						(D)LimitationThe
				disclosures required under subparagraph (A) may not be made exclusively
				in—
							(i)a
				registration statement or prospectus of a registered investment company;
				or
							(ii)any other filing
				of a registered investment company with the Commission.
							(E)Commission
				authorityThe Commission shall promulgate such final rules as are
				necessary to carry out this paragraph not later than 1 year after the date of
				enactment of the Mutual Fund Transparency Act
				of
				2009.
						.
			(b)Fiduciary
			 dutiesSection 15 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78o) is amended by adding at the end the following new
			 subsection:
				
					(k)Standard of
				careNotwithstanding any other provision of this title or the
				Investment Advisers Act of 1940, the Commission shall promulgate rules, not
				later than 1 year after the date of enactment of the Mutual Fund Transparency
				Act of 2009 to provide that the standard of care for all brokers and dealers in
				providing investment advice about securities to retail customers or clients
				(and such other customers or clients as the Commission may by rule provide)
				shall be the fiduciary duty established under the Investment Advisers Act of
				1940, including, without limitation, the duty to act solely in the best
				interest of the customer or client, without regard to the financial or other
				interest of the broker or dealer providing the
				advice.
					.
			
